IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1049
                               Filed April 30, 2014

MOHAMED A. IBRAHIM,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Marshall County, Michael J. Moon,

Judge.



       An applicant appeals the court’s dismissal of his postconviction-relief

application. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, Jennifer Miller, County Attorney, and James Scheetz, Assistant County

Attorney, for appellee.



       Considered by Vogel, P.J., and Doyle and Mullins, JJ.
                                         2



MULLINS, J.

       Mohamed Ibrahim appeals the court’s summary dismissal of his

postconviction-relief (PCR) application, asserting his deportation is a ground of

fact that could not have been raised within the three-year statute of limitations

applicable to PCR applications. He was convicted of various offenses on May

29, 2008, and no appeal was filed. In 2012 Ibrahim was ordered to be removed

from the country based on his criminal history when he applied for citizenship.

He filed an application for PCR on May 7, 2012, asserting counsel failed to

ensure critical proceedings and documents were translated for him, failed to

advise him of the immigration consequences of his guilty pleas, and the district

court failed to advise him of the immigration consequences as well. The State

filed a motion to dismiss based on the three-year statute of limitations for PCR

actions. After a hearing, the district court granted the motion to dismiss.

       The case of Padilla v. Kentucky, 130 S. Ct. 1473, 1486 (2010), does not

have retroactive application. See Chaidez v. United States, 133 S. Ct. 1103,

1113 (2013). Ibrahim’s conviction was final before Padilla was decided, and

therefore, Ibrahim cannot take advantage of Padilla’s holding that counsel owed

him a duty to explain the immigration consequences of the guilty pleas. See

Perez v. State, 816 N.W.2d 354, 355 (Iowa 2012) (noting that if it is decided

Padilla does not have retroactive application, the defendant cannot rely upon it to

set aside an earlier conviction).     In addition, Ibrahim failed to file his PCR

application within the applicable three-year statute of limitations. While Ibrahim

may not have known of the deportation consequences until he was arrested and
                                         3



the order of deportation was issued, the immigration consequences of his pleas

were in existence during the three-year limitations period and a claim of a “lack of

knowledge ‘is not provided as a ground for exception from the effects of the

statute of limitations.’” Lopez-Penaloza v. State, 804 N.W.2d 537, 542 (Iowa Ct.

App. 2011) (citation omitted). We therefore summarily affirm the district court’s

dismissal of Ibrahim’s PCR application pursuant to Iowa Court Rule 21.26(a) and

(c).

       AFFIRMED.